469 N.W.2d 791 (1991)
238 Neb. 230
William J. KOUTH, Appellee and Cross-Appellant,
v.
Linda F. KOUTH, Appellant and Cross-Appellee.
No. 88-1001.
Supreme Court of Nebraska.
May 31, 1991.
*792 HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
Linda F. Kouth appeals from the judgment of the district court for Douglas County in a proceeding to dissolve her marriage with William J. Kouth. In her appeal, Linda Kouth contends that the district court erred in the division of Kouths' marital estate and by failing to award alimony to her. William Kouth cross-appeals and claims that the district court improperly awarded an attorney fee for Linda Kouth's lawyer.
"In an appeal involving an action for dissolution of marriage, the Supreme Court's review of a trial court's judgment is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. In such de novo review, when the evidence is in conflict, the Supreme Court considers, and may give weight to, the fact that the trial judge heard and observed the witnesses and accepted one version of the facts rather than another."
Huffman v. Huffman, 236 Neb. 101, 104, 459 N.W.2d 215, 219 (1990). Accord, Von Tersch v. Von Tersch, 235 Neb. 263, 455 N.W.2d 130 (1990), Ritter v. Ritter, 234 Neb. 203, 450 N.W.2d 204 (1990).
We find that a statement of the evidence in this case will neither serve a useful purpose nor provide precedential value. However, after our de novo review of the record, we conclude that the district court's decree shall be, and hereby is, modified as follows: (1) William J. Kouth is awarded his pension plan under the Iowa Public Employees Retirement System, and (2) Linda F. Kouth is awarded alimony in the amount of $1 per year for a period of 10 years, that is, the first payment of $1 is due on October 1, 1988, and an additional payment of $1 shall be made on October 1 of each year succeeding 1988, to and including October 1, 1997, unless this provision for alimony shall have been modified according to law.
In all other respects, the decree of the district court is affirmed.
We decline to award an attorney fee for the appearance of counsel in proceedings before this court.
AFFIRMED AS MODIFIED.